1                         PURSUANT TO STIPULATION, IT IS SO ORDERED

2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production
3
     of any documents in this proceeding shall not, for the purposes of this proceeding or any
4
     other proceeding in any other court, constitute a waiver by the producing party of any
5
     privilege applicable to those documents, including the attorney-client privilege, attorney
6
     work-product protection, or any other privilege or protection recognized by law.
7

8

9    DATED: March 19, 2019

10

11

12
                                                     A
                                                     Marsha J. Pechman
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23




     STIPULATED PROTECTIVE ORDER
